Exhibit 10.5







    
April 6, 2015


VIA HAND DELIVERY


Stephen Cripe
[Address]


Re:     Terms of Retirement


Dear Steve:


This letter is to confirm the terms of your retirement and separation of
employment from Jason Industries, Inc. (the “Company”).


The Company and you will agree to a mutually acceptable termination date
("Termination Date"). We anticipate that this date will be May 31, 2015. As of
April 20, 2015, you will resign as an officer and director of the Company, of
its direct and indirect subsidiary companies, and each other company for which
you have been serving as an officer or director at the request of the Board of
Directors of the Company (“Company Board”). Enclosed is a Resignation form for
you to sign to document your resignation.


You will receive your salary and benefits through the Termination Date and will
be paid for any unused, earned vacation. You will also receive within a
reasonable time following your timely submission of all applicable documentation
and our review and approval, reimbursement for expenses incurred by you relating
to your employment prior to the Termination Date. Except as indicated below, all
other benefits will terminate on your Termination Date.


As of the Termination Date, pursuant to the Award Agreement between you and the
Company dated June 30, 2014 ("Award Agreement") you have 104,204 Time-Vesting
RSUs, 121,570 EBITDA-Vesting RSUs and 121,570 Stock Price-Vesting RSUs. For
purposes of vesting, we are treating your departure from the Company as a
termination without Cause. As a result:


(1)     Under the terms of the Award Agreement, all of the Time-Vesting RSUs
(104,204 RSUs) will vest as of the Termination Date.


(2)    Under the terms of the Award Agreement, a pro rata portion (days from
grant date to the Termination Date divided by 1,095 days) of the EBITDA-Vesting
RSUs will remain outstanding and eligible to vest subject to achievement of the
Adjusted EBITDA performance goal for the three year period. Based on a
Termination Date of May 31, 2015, 37,192 EBITDA-Vesting RSUs (at target) will
remain outstanding and eligible to vest.






--------------------------------------------------------------------------------

Steve Cripe
April 6, 2015
Page 2

(3)    Under the terms of the Award Agreement, the Stock Price-Vesting RSUs
(121,570 RSUs at maximum) will remain outstanding and eligible to vest for a
period of one year following the Termination Date in accordance with the
achievement of the vesting conditions set forth in the Award Agreement.


In addition, if you sign and return the enclosed General Release Agreement
(“Release”) within the time limits indicated in the Release, and do not revoke
the enclosed Release, you will receive the following:


(1)    One Million One Hundred Eight Thousand Eight Hundred Dollars
($1,108,800), less legally required withholdings and deductions, which is equal
to 1.5 times the total of your Base Salary ($369,600) and your Target Bonus
($369,600). Because you are a Specified Employee, the first six months' of
payments will be delayed. As a result, this amount will be paid as follows: (i)
on the first payroll date which occurs six months after the Termination Date you
will receive a lump sum payment of Three Hundred Sixty-Nine Thousand Six Hundred
Dollars ($369,600), less legally required withholdings and deductions; (ii)
beginning on the first of the month of the first month that falls at least six
months after your Termination Date, you shall be paid equal bi-weekly
installments, less legally required withholdings and deductions, on the
Company's normal payroll periods for a period of twelve months.


(2)    An amount which is equal to the days that you are employed by the Company
in 2015 divided by 365, times your annual bonus for 2015 if your employment had
not terminated (without regard to any subjective performance goals), less
legally required withholdings and deductions. We will provide you with this
exact amount once we know what your annual bonus for 2015 would have been if you
had remained employed. This amount shall be paid in 2016 at the same time
bonuses are paid to other senior executives of the Company, and the Company
shall use commercially reasonable efforts to make payment of this amount by
March 15, 2016.


(3)    If you are eligible for and enroll in COBRA, the Company will pay the
employer portion of your medical, dental, and vision benefits for the shorter of
18 months or until such earlier time as you become employed and eligible for
such benefits under a plan of a new employer. In addition, you will be allowed
to continue to participate in the Company's life, long-term disability, long
term care, and group accident plans to the extent allowed under the applicable
plans, for the shorter of 18 months or until such earlier time as you become
employed and eligible for such benefits under a plan of a new employer, with the
Company paying the employer portion of the premium for these benefits.


(4)    The Company will also provide outplacement services commensurate with the
services commonly provided to a person in a position comparable to the position
you held with the Company, if you are interested in receiving them. Please
contact me for more information about such services. If you are not interested
in these services, and intend to waive them, please let me know.


As indicated in the Release, you have until the later of: (a) twenty-one (21)
days from receipt of the release; or (b) the day after your employment ends, to
accept and sign the release, and the earliest that you can sign the release is
the day after your employment ends.




--------------------------------------------------------------------------------

Steve Cripe
April 6, 2015
Page 2



Whether or not you sign the Release, you must comply with the obligations in
Sections 6, 7, and 8 of the Amended and Restated Employment Agreement between
you and the Company dated June 30, 2014 (“Employment Agreement”). In addition,
your receipt of the above benefits is contingent upon your compliance with the
obligations in Sections 6, 7 and 8 of the Employment Agreement.


You will need to return by the Termination Date all Company property in your
possession or under your control. In addition, as stated in the Employment
Agreement, you will also need to return on this date all memoranda, notes,
plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product or the business of any member of the Company or its
direct and indirect subsidiary companies which you have in your possession or
under your control.


If you have any questions as you are reviewing the above or the enclosed, please
let Brian French know.


Sincerely,


Jason Industries, Inc.
By: /s/ David C. Westgate        
Its: Chief Executive Officer    
Date: April 6, 2015                    


Understood, accepted and agreed to on this
day of 4/7 , 2015.


/s/ Stephen Cripe            
Stephen Cripe    




